Henry, C. J.
The defendant was.indicted and convicted for selling beer on Sunday. He has appealed from the judgment of the circuit court, and the only error assigned which we deem it necessary to notice, is the failure of the record to show any arraignment of the defendant, and “this, under repeated adjudications, must accomplish the reversal of the judgment.” State v. Ja*106ques, 68 Mo. 260 ; 53 Mo. 234. After the jury is sworn and the trial proceeds, and all the testimony relates to' the guilt or innocence of the accused, in a misdemeanor case, it looks like trifling with j nstice to reverse the judgment, because the record fails to show an arraignment and plea of not guilty; but it has been held in a number of cases that this is a fatal error, and it is for the legislature, and not for this court to change the law on the subject. Judgment reversed and cause remanded.